DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments with respect to claims 1, 21, and 28 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10, and 12-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US Pub. 2017/0359494).
In regard to claim 1, note Zhou discloses a system comprising a dual-aperture camera that includes a first camera operative to output a respective first camera output and a second camera operative to output a respective second camera output (paragraph 0014, and figure 1: 110 & 120), wherein the first camera includes a first camera image sensor, and wherein the second camera includes a second camera image sensor (paragraph 0014, and figure 1: 114 & 124), and a synchronization and operation control module configurable to control operation of the first camera image sensor in a fully operational mode and operation of the second camera image sensor in a partially operational mode or vice versa (paragraph 0014, 0019-0020, 0032, 0036, and figure 1: 130; the capture control system 130 controls which camera is set as the primary, i.e., fully operational, and which camera is set as the secondary, i.e., partially operational, wherein either camera can be selected as the primary, and the other is selected as the secondary), wherein the control of the operation of the first camera image sensor in a fully operational mode and control of the operation of the second camera image sensor in a partially operational mode or vice versa includes control of a respective frame size of each of the first and second camera image sensors (paragraphs 0019-0021; the frame size of the primary camera, i.e., fully operational camera, and the secondary camera, i.e., partially operational camera, are controlled such that the secondary camera has a smaller frame size), whereby operation of the dual-aperture camera with one camera in partially operational mode and another camera in fully operational mode reduces system power consumption in comparison 
In regard to claim 2, note Zhou discloses that the synchronization and operation control module is further configurable to output the output of the fully operational camera as a dual-aperture camera output (paragraphs 0021, 0026; image data from the camera set as the primary camera is output).
In regard to claim 3, note Zhou discloses that the first camera image sensor communicates with an associated first image signal processor (ISP) and is operative to output a first stream of frames, wherein the second camera image sensor communicates with an associated second ISP and is operative to output a second stream of frames (paragraphs 0022, 0024, and figure 1: 110, 120, 140; the processing system 140 is operative to output a first and second stream of frames from respective cameras), and wherein the synchronization and operation control module is further configurable to control operation of the first camera image sensor and/or the first ISP in a fully operational mode and operation of the second camera image sensor and/or the second ISP in a partially operational mode (paragraph 0014, 0019-0020, 0036, and figure 1: 110, 112, 130, 140; the capture control system 130 controls which camera is set as the primary, i.e., fully operational, and which camera is set as the secondary, i.e., partially operational, wherein either camera can be selected as the primary, and the other is selected as the secondary).
In regard to claim 4, note Zhou discloses that the first camera image sensor communicates with an associated first image signal processor (ISP) and is operative to 
In regard to claim 5, note Zhou discloses that the synchronization and operation control module is further configurable to synchronize pairs of frames processed by the first ISP and the second ISP (paragraph 0023, and figure 1: 130, 140; frame pairs from the image sensors are synchronized and/or temporally interpolated for image synthesis).
In regard to claim 6
In regard to claim 8, note Zhou discloses that the control of the operation of the first ISP in a fully operational mode and control of the operation of the second ISP in a partially operational mode includes control of a respective frame size of each of the first and second ISPs (paragraphs 0019-0023; the size of the frame that is processed by each processor is controlled based on the size of the frame output by each of the respective image sensors).
In regard to claim 9, note Zhou discloses that the control of the operation of the first camera image sensor in a fully operational mode and control of the operation of the second camera image sensor in a partially operational mode includes control of a respective frame rate of each of the first and second cameras (paragraphs 0019-0021; the image sensors are controlled such that image data from the primary camera, i.e., fully operational camera, has a higher frame rate than the image data from the secondary camera, i.e., partially operational camera).
In regard to claim 10, note Zhou discloses that the control of the operation of the first camera image sensor in a fully operational mode and control of the operation of the second camera image sensor in a partially operational mode includes control of a respective processing rate of each of the first and second ISPs (paragraphs 0019-0023; the processing rate of the image processors is considered to be controlled based on the output frame rate of each of the respective image sensors).
In regard to claim 12, note Zhou discloses that the control of the operation of the first camera image sensor in a partially operational mode and control of the operation of the second camera image sensor in a fully operational mode includes control of a respective frame rate of each of the first and second cameras (paragraphs 0019-0021; 
In regard to claim 13, note Zhou discloses that the control of the operation of the first camera image sensor in a partially operational mode and control of the operation of the second camera image sensor in a fully operational mode includes control of a respective processing rate of each of the first and second ISPs (paragraphs 0019-0023; the processing rate of the image processors is considered to be controlled based on the output frame rate of each of the respective image sensors).
In regard to claim 14, note Zhou discloses a smooth transition library for providing to the synchronization and operation control module an instruction used in configuring the synchronization and operation control module to control operation of each camera and to output the dual-aperture camera output (paragraphs 0032, 0036; operation conditions are tailored for the preferred switching, and additionally, hysteresis is used in order to provide a smooth transition when switching between cameras).
In regard to claim 15, note Zhou discloses a smooth transition library for providing to the synchronization and operation control module an instruction used in configuring the synchronization and operation control module to control operation of each camera and to output the dual-aperture camera output (paragraphs 0032, 0036; operation conditions are tailored for the preferred switching, and additionally, hysteresis is used in order to provide a smooth transition when switching between cameras).
In regard to claim 16, note Zhou discloses a smooth transition library for providing to the synchronization and operation control module an instruction used in 
In regard to claim 17, note Zhou discloses that the frame size of the camera in partially operational mode is a fraction of the frame size of the camera in fully operational mode (paragraphs 0019-0021; the frame size of the primary camera, i.e., fully operational camera, and the secondary camera, i.e., partially operational camera, are controlled such that the secondary camera has a smaller frame size).
In regard to claim 18, note Zhou discloses that the frame size of the second ISP is a fraction of the frame size of the first ISP (paragraphs 0019-0021, 0023; the size of the frame that is processed by each processor is controlled based on the size of the frame output by each of the respective image sensors, wherein the frame size of the primary camera, i.e., fully operational camera, and the secondary camera, i.e., partially operational camera, are controlled such that the secondary camera has a smaller frame size).
In regard to claim 19, note Zhou discloses that the frame rate of the camera in partially operational mode is a fraction of the frame rate of the camera in fully operational mode (paragraphs 0019-0021; the image sensors are controlled such that image data from the primary camera, i.e., fully operational camera, has a higher frame rate than the image data from the secondary camera, i.e., partially operational camera).
In regard to claim 20, note Zhou discloses that the processing rate of the second ISP is a fraction of the processing rate of the first ISP (paragraphs 0019-0023; the 
In regard to claims 21-25, these are method claims, corresponding to the apparatus in claims 1-3, 5, and 19, respectively.  Therefore, claims 21-25 have been analyzed and rejected as previously discussed with respect claims 1-3, 5, and 19.
In regard to claim 26, this is a method claim, corresponding to the apparatus in claim 17.  Therefore, claim 26 has been analyzed and rejected as previously discussed with respect claim 17.
In regard to claim 27, this is a method claim, corresponding to the apparatus in claim 20.  Therefore, claim 27 has been analyzed and rejected as previously discussed with respect claim 20.
In regard to claim 28, note Zhou discloses a system comprising a) a dual-aperture camera that includes a first camera operative to output a respective first camera output and a second camera operative to output a respective second camera output (paragraph 0014, and figure 1: 110 & 120), b) a synchronization and operation control module configurable to control operation of the first camera in a fully operational mode and operation of the second camera in a partially operational mode or vice versa (paragraph 0014, 0019-0020, 0032, 0036, and figure 1: 130; the capture control system 130 controls which camera is set as the primary, i.e., fully operational, and which camera is set as the secondary, i.e., partially operational, wherein either camera can be .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697